Order entered September 12, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00210-CV

                 IN THE INTEREST OF A.A.E. AND J.O.E., CHILDREN

                      On Appeal from the 469th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 469-53528-2014

                                           ORDER
       Before the Court is appellee’s August 20, 2018 motion to dismiss the appeal We DENY

the motion.

       Also before the Court is appellee’s September 11, 2018 motion for appellant to provide a

copy of her brief to him. We GRANT the motion as follows: We DIRECT the Clerk of this

Court to send a paper copy of appellant’s brief filed on August 13, 2018 to appellee. We caution

appellant that a copy of all documents filed with this Court must be served on appellee at 231 W.

Woodard, #1042, Denison, Texas 75020. See TEX. R. APP. P. 9.5(a). On the Court’s own

motion, we extend the deadline for appellee to file his brief to October 12, 2018.

                                                      /s/   ADA BROWN
                                                            JUSTICE